DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-12 and 16-20 are pending.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 10/10/2019, “Figure 1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered.  Therefore, the title of drawing “Figure 1” needs to be replaced by “FIGURE”.  In order to avoid abandonment of the application, applicant must make the above indicated drawing change.

Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 10/10/2019 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.

Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities:
Claim 1 recites “the method comprising” in line 3. It is respectfully suggested to amend the limitation “the method comprising:”. 
Claim 9 recites “ii) thereafter removing the solvent.” in line 15.  It is respectfully suggested to amend the limitation “ii) thereafter removing the hydrocarbon solvent.” for consistent recitation of claim limitation. 
Claim 11 recites “step ii” in line 1. It is respectfully suggested to amend the limitation “step ii)”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “directing the depleted mixture during and/or after step 1).”  Claim 3 recites “directing the desorbed organosilicon component during and/or after step 2).”  These are considered indefinite for the following reason: The limitation “directing” refers to “aiming something in a particular direction” and it is unclear where “the depleted mixture” or “the desorbed organosilicon component” is aimed to be transported. 
Claim 17 recites “an amount 1 to 90 parts per 100 parts of organic phase” in lines 2-3. This is considered indefinite for the following reason: The basis for the “parts” is unspecified.  It is unclear whether the “parts” is based on weight, volume, moles or other units. For purposes of examination, the “parts” recited in claim 17 will be considered to be expressed in “parts by weight” in view of the specification of claimed invention.

Allowable Subject Matters and Allowed claims
Claims 1-12 and 16-20 in the instant application are allowed if previously presented objections to claims 1, 9 and 11 and 35 U.S.C. 112(b) rejections to claims 2, 3 and 17 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-12 and 16-20. A method for depleting an organosilicon component in a mixture comprising the organosilicon component and at least one other component, the method comprising: 
1) sorbing at least some of the organosilicon component by a copolymer of a di-alkenyl functional aromatic hydrocarbon and a polyorganosiloxane, thereby forming a depleted mixture containing less of the organosilicon component than the mixture before sorbing and enriching the copolymer with sorbed organosilicon component thereby forming an enriched copolymer, 
2) desorbing at least some of the sorbed organosilicon component from the enriched copolymer, thereby forming a desorbed organosilicon component and a regenerated copolymer containing less of the sorbed organosilicon component than the enriched copolymer before desorbing, and 
3) using the regenerated copolymer as all or a portion of the copolymer in repeating step 1), is considered novel.
A closest prior art to Schmidt et al. (WO 2009/091367 A1) disclose a filter (20) for use in an ultraviolet photocatalytic oxidation air purification system (10) having a filter surface treatment (20) that enhances removal of volatile silicon-containing compounds (VSCCs). Schmidt et al. disclose a method for removing a volatile silicon-containing compound (VSCC) from an airstream, the method comprising: passing the airstream through a filter including an additive attached to a surface of the filter that is chemically attractive to the VSCC.
Other pertinent prior art to Edmiston (US 2014/0135212 A1) discloses a swellable, sorbent material formed of a sol-gel composition having a porous matrix and a sorbent property modifier intermixed with at least a portion of the porous matrix (Abstract). Edmiston discloses the porous, swellable, aromatically bridged, organosiloxane sol-gel compositions contain a plurality of polysiloxanes that include an aromatic bridging group flexibly linking the silicon atoms of the polysiloxanes. Such organosiloxane nanoparticles have a multilayer configuration
comprising a hydrophilic inner layer and a hydrophobic, aromatic-rich outer layer. The sorbent materials are formed of a sol-gel composition obtained using a sol-gel reaction beginning with trialkoxysilanes containing an aromatic bridging group. Suitable trialkoxysilanes include, without limitation, trialkoxysilanes corresponding to the formula: (alkoxy)3Si-(CH2)n-Ar-(CH2)m—Si(alkoxy)3 wherein n and m are individually an integer from 1 to 8, Ar is a single-, fused-, or poly-aromatic ring, and each alkoxy is independently a C1 to C5 alkoxy. Bis(trialkoxysilylalkyl)benzenes are preferred and include 1,4-bis(trimethoxysilylmethyl) benzene (BTB), bis(triethoxysilylethyl)benzene (BTEB), and mixtures thereof, with bis(triethoxysilylethyl) benzene being most preferred.
Other pertinent prior art to Mazid (US 5,149,425) discloses a method of coating chromatographic particulate supports to provide a biocompatible outer layer of synthetic membrane-type film which prevents the release of fines but permits the adsorption of components to an affinity ligand. Mazid (US 5,149,425) discloses an affinity matrix suitable for extracorporeal perfusion of a body fluid for the selective removal of specific components or for chromatography which comprises: (a) a solid, particulate support derivatized to a specific affinity ligand, wherein said derivatized support is (b) coated with a biocompatible polymer,
wherein the polymer coating is an integral membrane-type coating, and wherein the membrane coating has a pore size of at least 20 angstroms, and wherein said coating prevents the leaching of fine particles from the matrix.
Other pertinent prior art to Li et al. (US 2016/0168172 A1) disclose organosilica materials and process of using the organosilica materials, e.g., gas separation, etc., wherein the organosilica materials are a polymer of at least one independent monomer of Formula [Z1OZ2SiCH2]3 (I), wherein each Z1 represents a hydrogen atom, a C1-C4 alkyl group or a bond to a silicon atom of another monomer and each Z2 represents a hydroxyl group, a C1 -C4 alkoxy group, a C1-C6 alkyl group or an oxygen atom bonded to a silicon atom of another monomer and at least one other monomer. 
The cited prior arts, alone or in combination, do not teach or suggest a method for depleting an organosilicon component in a mixture comprising the organosilicon component and at least one other component, the method comprising: 1) sorbing at least some of the organosilicon component by a copolymer of a di-alkenyl functional aromatic hydrocarbon and a polyorganosiloxane, thereby forming a depleted mixture containing less of the organosilicon component than the mixture before sorbing and enriching the copolymer with sorbed organosilicon component thereby forming an enriched copolymer, 2) desorbing at least some of the sorbed organosilicon component from the enriched copolymer, thereby forming a desorbed organosilicon component and a regenerated copolymer containing less of the sorbed organosilicon component than the enriched copolymer before desorbing, and 3) using the regenerated copolymer as all or a portion of the copolymer in repeating step 1), is considered novel, as recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772